Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Brian Kaufman on January 14, 2022.
CLAIMS:
In claim 1, line 7, after “ encapsulant ” insert -- , --;
In claim 1, line 7, delete “ and “

Allowable Subject Matter
3. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for an encapsulant deposited over the semiconductor die and substrate with a surface of the semiconductor die exposed from the encapsulant. A stainless steel layer formed over the encapsulant, semiconductor die, and a side surface of the substrate in claim 1.


 	Forming a copper layer over the stainless steel layer after forming the stainless steel layer, wherein the stainless steel layer is disposed between the copper layer and semiconductor die. Forming a conductive protection layer over the copper layer. Forming a solder layer over the conductive protection layer after forming the conductive protection layer in claim 20.
 	Forming a copper layer over the stainless steel layer. Forming a conductive protection layer over the copper layer. Forming a solder layer over the conductive protection layer in claim 28.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.

 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.












AC/February 20, 2022 					/Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897